EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Trousdell on April 21, 2021 (see the attached Interview Summary; Form PTO-413).

The application has been amended as follows: 
In claim 3, lines 3-4:

“of the at least one of the leading end, conical-shaped tip portion, the rearward, frustoconical-shaped tip portion, or the frustoconical-shaped body portion”

has been changed to:

-- of the leading end, conical-shaped tip portion and the rearward, frustoconical-shaped tip portion --



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        April 21, 2021